Decree, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about March 27, 1998, which, inter alia, adjudged that the decedent was a domiciliary of the State of New York at the time of her death, and orders, same court and Surrogate, entered January 7, 1998, August 21, 1997, June 16, 1997 and March 27, 1998, which, inter alia, denied motions to dismiss the proceeding for lack of jurisdiction and to renew a prior order authorizing appellant’s co-fiduciary to compromise the decedent’s wrongful death action, unanimously affirmed, without costs.
Surrogate’s Court obtained jurisdiction when the petition for ancillary letters, which was signed by appellant ancillary co-executor, was filed with the court, and letters were issued to appellant and the decedent’s husband in 1989. We note that *314appellant never challenged jurisdiction until it became apparent that the distribution of the wrongful death proceeds would not be favorable to her. The decedent was properly adjudged a New York domiciliary at the time of her death upon a record showing, among other things, that she had continued to file income tax returns in the United States up until the year before her death, and that failed to establish by clear and convincing evidence that she had abandoned her New York domicile for Spain. Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.